Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
1.	 Claims 134, 148, 154, 155, 157 and 166-170 are pending.
Claims 135-147, 149-153, 156, 158-164 and 165 are cancelled by the Applicant.
Accordingly, Claims 134, 148, 154, 155, 157 and 166-170  in conjunction with SEQ ID NO: 51, are examined on merits in this Office action.  
Information Disclosure Statement
2.	Initialed and dated copies of Applicant’s IDS form 1449 filed on 04/01/2020; 7/29/2020 and 8/2/2021 are attached to the instant Office action.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
3.	Claim 134 is objected to because of the following informalities:  
In claim 134: it is suggested to change “comprises SEQ ID NO: 51” in line 3 to ---the polynucleotide sequence as set forth in SEQ ID NO: 51--- for the clarity of claimed subject matter.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claims 134, 148, 154, 155, 157, 166, 167, 169 and 170 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) are directed to a synthetic composition comprising a soybean plant seed, and a heterologously disposed endophyte, and wherein said endophyte is a member of the genus Acremonium and comprises the polynucleotide sequence of SEQ ID NO: 51.  The claim(s) Acremonium which naturally comprises its native polynucleotide sequence having the nucleotide sequence of SEQ ID NO: 51, wherein said naturally occurring endophyte Acremonium alternatum is naturally disposed into a naturally occurring soybean plant or a seed thereof (e.g. naturally or commonly occurring variety, Pfister 38R25 or any closely related variety thereof), and wherein said naturally occurring soybean plant or a seed thereof would naturally exhibit improved traits (e.g. increase in dry shoot biomass, root area, root length or yield, or increase in shelf-life) compared to other naturally occurring soybean plant or seed derived thereof not comprising said naturally occurring endophyte Acremonium alternatum.  Thus, the claimed synthetic composition also reads on a naturally occurring composition that is naturally present in the wild.  The claimed synthetic composition has the same characteristics as those practiced naturally within soybean plant or seed thereof disposed naturally with an endophyte Acremonium alternatum, or as cellular precursors thereof and therefore does not constitute patentable composition.  This reads on a product of nature.  A naturally occurring formulation comprising a surfactant or a fungicide can occur naturally in the wild associated with the naturally occurring endophyte Acremonium alternatum.  It may be noted that the recitation “heterologously disposed’ obviously reads on a naturally occurring composition comprising naturally occurring soybean seeds which are heterologous to naturally occurring endophyte Acremonium..  This is not patent-eligible pursuant to the Supreme Court decision in Association for Myriad:  Assoc. for Molecular Pathology v. Myriad Genetics, Inc. (2013), Alice Corp.:  Alice Corp. Pty. Ltd. v. CLS Bank Int’l (2014), Mayo:  Mayo Collaborative Services v. Prometheus Labs. Inc. (2012) and Bilski:  Bilski v. Kappos (2010).
Thus, instantly claimed composition has the same characteristics as those present naturally in the wild, and therefore do not constitute patentable subject matter. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claim(s) 134, 148, 154, 155, 157, 166, 167, 169 and 170 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Sword (US Patent Application Publication No. US 2018/0177196 A1, Published June 28, 2018, filed December 22, 2017; seeks priority benefits to Provisional application No. 62/438,966, filed December 23, 2016).
	Sword discloses a composition comprising improving a trait of agronomic importance in a soybean plant, comprising mechanically or manually inoculating a plurality of soybean plant seeds with an agricultural formulation comprising an agriculturally acceptable carrier and a purified fungal population that comprises a seed fungal endophyte Acremonium alternatum that is heterologous to the soybean plant seed and comprises the polynucleotide sequence of SEQ ID NO: 92 having 100% nucleotide sequence identity to the polynucleotide sequence as set forth in instant SEQ ID NO: 51, wherein the endophyte Acremonium alternatum is heterologously disposed to the soybean plant seeds in an amount effective to colonize a soybean plant germinated from the inoculated soybean plant seeds and to improve a trait of agronomic importance, wherein said trait is increase in dry shoot biomass, increase in root biomass, and/ or increase in yield in the soybean plant germinated from the inoculated soybean seeds as compared to a control soybean plant lacking said colonized endophyte Acremonium alternatum, and wherein said control soybean plant is germinated from a control soybean plant seed lacking said colonized endophyte Acremonium alternatum.  See in particular, Figs. 38, 82; paragraphs [0006], [0152], [0157], [0159], [ 0175], [ 0199], [0218], Tables 3, 4, 5, 6, 7, 11; claims, examples 1-17.
The properties of improved trait of agronomic importance (e.g. yield) under normal watering conditions, shelf-stable, and increase in root length by at least 10% by incubating within a covered sterile glass jar for additional days would be inherent to the composition disclosed by the reference because it is structurally identical to instantly claimed synthetic composition, unless applicant provides evidence to contrary. 
For claims 169 and 170, it is also important to note that the instantly claimed synthetic composition has the same structural limitations as that taught by the reference and a 10% increase in average root length would be inherent property of the composition taught by the reference. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) which teaches that "[E]ven though product-by-process claims are limited by and defined by the process, 
Sequence homology results are as follows:
RESULT 1
US-15-853-057-92
; Sequence 92, Application US/15853057
; Publication No. US20180177196A1
; GENERAL INFORMATION
;  APPLICANT: The Texas A&M University System
;  TITLE OF INVENTION: Fungal Endophytes for Improved Crop Yields and Protection from
;  TITLE OF INVENTION:Pests
;  FILE REFERENCE: 32610-39063/US, 32610-39063/PCT
;  CURRENT APPLICATION NUMBER: US/15/853,057
;  CURRENT FILING DATE: 2017-12-22
;  PRIOR APPLICATION NUMBER: US 62/567,113
;  PRIOR FILING DATE: 2017-10-02
;  PRIOR APPLICATION NUMBER: US 62/546,959
;  PRIOR FILING DATE: 2017-08-17
;  PRIOR APPLICATION NUMBER: US 62/438,966
;  PRIOR FILING DATE: 2016-12-23
;  NUMBER OF SEQ ID NOS: 115
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 92
;  LENGTH: 593
;  TYPE: DNA
;  ORGANISM: Acremonium alternatum
US-15-853-057-92

  Query Match             100.0%;  Score 593;  DB 71;  Length 593;
  Best Local Similarity   100.0%;  
  Matches  593;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GTCCTCGCCTAATCAGGAGTCACTAGACGACATACCCGAGGACGACATGATGGGCGACCT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 GTCCTCGCCTAATCAGGAGTCACTAGACGACATACCCGAGGACGACATGATGGGCGACCT 60

Qy         61 TGCGCTTGGCCTTTCGAGCAGCTTCAAGCAACACGCCCTCCGGAACTCAAAGGGCAAGAC 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 TGCGCTTGGCCTTTCGAGCAGCTTCAAGCAACACGCCCTCCGGAACTCAAAGGGCAAGAC 120

Qy        121 CTTCTGGGATACCTTCTCCGAGACGAGCAGTGTCGCAGGACCGAGAACCACGCCACCTCC 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 CTTCTGGGATACCTTCTCCGAGACGAGCAGTGTCGCAGGACCGAGAACCACGCCACCTCC 180

Qy        181 GCCGGGAGTGATGGCTCGACGTCCATCGTCCGGCAGGAGTGAGGATGTGACCATGGATTC 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 GCCGGGAGTGATGGCTCGACGTCCATCGTCCGGCAGGAGTGAGGATGTGACCATGGATTC 240

Qy        241 GCCGCTCCAGCAAAGCAGCATGCCTTGGCTACAAACACGGCACCTTTCCGACTCCCAGCG 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 GCCGCTCCAGCAAAGCAGCATGCCTTGGCTACAAACACGGCACCTTTCCGACTCCCAGCG 300

Qy        301 CTCGGACTCGGCACCTGCGGCCAAGGAGAAGGACTCCCCGGCCCAGCCACCCACCGCTGC 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 CTCGGACTCGGCACCTGCGGCCAAGGAGAAGGACTCCCCGGCCCAGCCACCCACCGCTGC 360

Qy        361 AGAGATAACGCGCCGAATCAACAACAAACGCCGCCGTGACGATGACTTCGACCCGGTGAG 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 AGAGATAACGCGCCGAATCAACAACAAACGCCGCCGTGACGATGACTTCGACCCGGTGAG 420

Qy        421 CTTCAAACGCCGCGCAGTGAGTCCCGGGCTCAGCGTCCACAACTCGCCGCTCCCGCAGAG 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 CTTCAAACGCCGCGCAGTGAGTCCCGGGCTCAGCGTCCACAACTCGCCGCTCCCGCAGAG 480

Qy        481 CCCAATGCAGCAGAGCGGTGCGCCATGGGGTTCCAGGCCGGGAAGCAATGGGGGCGACAA 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 CCCAATGCAGCAGAGCGGTGCGCCATGGGGTTCCAGGCCGGGAAGCAATGGGGGCGACAA 540

Qy        541 GGCGGGAAGCAGTGCACCTAGCGAATCTGGTGGTAGCACGTCAGGGAATAGGA 593
              |||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 GGCGGGAAGCAGTGCACCTAGCGAATCTGGTGGTAGCACGTCAGGGAATAGGA 593


Accordingly, Sword anticipated the claimed invention.
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claim 168 is rejected under 35 U.S.C. 103 as being unpatentable over Sword (US Patent Application Publication No. US 2018/0177196 A1, Published June 28, 2018, filed December 22, 2017; seeks priority benefits to Provisional application No. 62/438,966, filed December 23, 2016) and further in view of Wiebold et al. (Agriculture Experiment Station, College of Agriculture, Food & Natural Resources, University of Missouri, Special Report 589, pages 1-124).
Sword teaches a composition comprising improving a trait of agronomic importance in a soybean plant, comprising mechanically or manually inoculating a plurality of soybean plant seeds with an agricultural formulation comprising an agriculturally acceptable carrier and a purified fungal population that comprises a seed fungal endophyte Acremonium alternatum that is heterologous to the soybean plant seed and comprises the polynucleotide sequence of SEQ ID NO: 92 having 100% nucleotide sequence identity to the polynucleotide sequence as set forth in instant SEQ ID NO: 51, wherein the endophyte Acremonium alternatum is heterologously disposed to the soybean plant seeds in an amount effective to colonize a soybean plant germinated from the inoculated soybean plant seeds and to improve a trait of agronomic importance, wherein said trait is increase in dry shoot biomass, increase in root biomass, and/ or increase in yield in the soybean plant germinated from the inoculated soybean seeds as compared to a control soybean plant lacking said colonized endophyte Acremonium alternatum, and wherein said control soybean plant is germinated Acremonium alternatum.  See in particular, Figs. 38, 82; paragraphs [0006], [0152], [0157], [0159], [ 0175], [ 0199], [0218], Tables 3, 4, 5, 6, 7, 11; claims, examples 1-17.
Sword does not teach soybean variety Pfister 38R25.  
Wiebold et al. teach the soybean variety Pfister 38R25. See page 3 under maturity group 3; pages 13, 16, 20, 25, 28 and 118.
It would have been obvious and within the scope of an ordinary skill in the art prior to the earliest filing date of the claimed invention to have used any useful soybean variety that were known in the prior art, including the soybean variety Pfister 38R25 as taught by Wiebold et al. to improve a trait of agronomic importance using method steps as taught by Sword as matter of design choice and thus to arrive at the Applicant’s invention with a reasonable expectation of success and without any surprising results.
Conclusions
7.	Claims 134, 148, 154, 155, 157 and 166-170 are rejected.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINOD KUMAR whose telephone number is (571)272-4445.  The examiner can normally be reached on 8:30 am - 5.00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad A. Abraham can be reached on (571) 270-7058  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA).

/VINOD KUMAR/Primary Examiner, Art Unit 1663